Case: 20-10551      Document: 00515635518         Page: 1     Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 12, 2020
                                  No. 20-10551                       Lyle W. Cayce
                               Conference Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Cynthia Marie Carrasco,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 2:19-CR-158-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Cynthia Marie
   Carrasco has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Carrasco has filed a response. The record is not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10551      Document: 00515635518          Page: 2   Date Filed: 11/12/2020




                                    No. 20-10551


   sufficiently developed to allow us to make a fair evaluation of Carrasco’s
   claims of ineffective assistance of counsel; we therefore decline to consider
   the claims without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014); United States v. Corbett, 742 F.2d 173, 176-
   78 (5th Cir. 1984).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Carrasco’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2